On Petition foe a Rehearing.
Bicknell, O. C.
The petition admits that a demurrer searches the record, but it claims that it does so only when the point is assigned for error and argued. This position can not be sustained.
In Ætna Ins. Co. v. Baker, 71 Ind. 102, this court said: “ It is claimed by the appellant’s counsel, that the appellee Baker can not complain of the insufficiency of the several paragraphs, * * of the appellant’s answer, because he has failed to assign any cross errors in this court; but it seems to us that the question of the sufficiency or insufficiency of these paragraphs of answer is fairly presented by the record, * * even in the absence of any assignment of cross errors.”
The petition for a rehearing should be overruled.
Per Curiam. — The petition for a rehearing is overruled.